Slawsky v Turner Constr. Co. (2018 NY Slip Op 08560)





Slawsky v Turner Constr. Co.


2018 NY Slip Op 08560


Decided on December 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2018

Richter, J.P., Manzanet-Daniels, Tom, Webber, Gesmer, JJ.


7885 155051/14

[*1]John Slawsky, Plaintiff-Respondent,
vTurner Construction Company, et al., Defendants-Appellants.


Wood Smith Henning & Berman LLP, New York (David H. Larkin of counsel), for appellants.
Kazmierczuk & McGrath, Forest Hills (Katherine M. McGrath of counsel), for respondent.

Order, Supreme Court, New York County (Nancy M. Bannon, J.), entered October 23, 2017, which, to the extent appealed from, denied defendants' motion for summary judgment dismissing plaintiff's claims pursuant to Labor Law § 240(1), unanimously affirmed, without costs.
The motion court correctly found that plaintiff adduced sufficient evidence that he was exposed to an elevation-related hazard supporting a claim pursuant to Labor Law § 240(1) (see Wilinksi v 334 E. 92nd Hous. Dev. Fund Corp., 18 NY3d 1 [2011]; Bonaerge v Leighton House Condominium, 134 AD3d 648 [1st Dept 2015]; Harris v City of New York, 83 AD3d 104, 110 [1st Dept 2011]). That the glass partition may have only traveled a short distance does not warrant dismissal in light of the partition's weight of between 300 and 400 pounds (see Marrero v 2075 Holding Co. LLC, 106 AD3d 408 [1st Dept 2013]). Moreover, plaintiff adduced evidence that the lifting device provided had an insufficient maximum vertical lift load, and thus did not provide proper protection (see Harris, supra).	We have considered defendants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 13, 2018
CLERK